 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT

 7                                        DISTRICT OF NEVADA

 8

 9    RENARD T. POLK,

10                                       Plaintiff,                 3:13-cv-00350-RCJ-WGC
              v.
11                                                                           ORDER
      STATE OF NEVADA et al.,
12
                                      Defendants.
13

14          In 2013, Plaintiff Renard Polk filed a Complaint under 42 U.S.C. § 1983 attached to an
15   application to proceed in forma pauperis. The Court denied the application and dismissed the
16   Complaint with prejudice under 28 U.S.C. § 1915A for failure to state a claim. Plaintiff asked the
17   Court to reconsider dismissal and filed a new application. In 2014, the Court denied the motion
18   to reconsider, as well as the new application, which the Court treated as a motion to proceed in
19   forma pauperis on appeal. Plaintiff appealed. The Court of Appeals denied his motion to
20   proceed in forma pauperis on appeal and dismissed the appeal for failure to prosecute when he
21   failed to pay the filing fees. In 2015, the Court of Appeals denied Plaintiff’s petition for a writ of
22   mandamus. Earlier this year, Plaintiff filed a motion seeking leave to file an amended complaint,
23   which the Court denied. Plaintiff has now filed a new application to proceed in forma pauperis.
24   The motion is denied as moot. Judgment has been entered, the appeal has been dismissed, and
25   the mandate has issued.
26   ///
27   ///
28   ///
 1                                          CONCLUSION

 2          IT IS HEREBY ORDERED that the Application to Proceed in Forma Pauperis (ECF No.

 3   25) is DENIED as moot.

 4          IT IS SO ORDERED.

 5   DATED:
     Dated thisThis
                28th7 day
                     th day of November, 2018.
                          of September, 2018.

 6

 7                                               _________________________________
                                                         ROBERT C. JONES
 8                                                    United States District Judge
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
